SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) May 15, 2009 VICTORY ENERGY CORPORATION (Exact name of registrant as specified in its charter) Nevada 2-76219-NY 87-0564472 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 2677 North Main Street, Suite 360, Santa Ana, California 92705 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 480-0405 112 North Curry Street, Carson City, Nevada 89703 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1013767.01 Item 1.01. Entry Into A Material Definitive Agreement. On May 15, 2009, Victory Energy Corporation (“Company”) entered into a Separation Agreement and General Release of Claims (“Agreement”) with Jon Fullenkamp (“Fullenkamp”), the former President and Chief Executive Officer of the Company, and Jon Fullenkamp, as Trustee of the Virgin Family Trust, LLP (“Trust”), in connection with Fullenkamp’s voluntary resignation from his position as an employee, executive officer and member of the Board of Directors of the Company.The Agreement will become effective on May 22, 2009 provided Fullenkamp does not revoke the Agreement in writing prior to that day (“Effective Date”). Under the terms of the Agreement, the parties agreed (i) to reduce the amount owed by the Company to Fullenkamp from $1,014,000 to $500,000 (including imputed interest) (“Revised Debt”), (ii) that the Company would repay the Revised Debt over time in accordance with a payment schedule set forth in the Agreement, (iii) that the Company would pay to Fullenkamp all unreimbursed expenses through the date
